                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF TENNESSEE

NIKKI BOLLINGER GRAE, Individually and )            Civil Action No. 3:16-cv-02267
on Behalf of All Others Similarly Situated, )
                                            )       Honorable Aleta A. Trauger
                             Plaintiff,     )
                                            )       Magistrate Judge Jeffrey S. Frensley
      vs.                                   )
                                            )
CORRECTIONS CORPORATION OF                  )
AMERICA, et al.,                            )
                                            )
                             Defendants.    )
                                            )



                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56.01, Defendants

CoreCivic, Inc., Damon T. Hininger, David M. Garfinkle, Todd J. Mullenger, and Harley G.

Lappin (collectively, “Defendants”) hereby move the Court for an order granting summary

judgment in Defendants’ favor as to all claims asserted by Lead Plaintiff Amalgamated Bank

(“Plaintiff”) in the Consolidated Complaint (Dkt. 57).

       There is no genuine issue of material fact with respect to Plaintiff’s claims against

Defendants for purported violations of Section 10(b) of the Securities Exchange Act of 1934

(“Exchange Act”) and Rule 10b-5 thereunder, and Section 20(a) of the Exchange Act.

Specifically, there is no genuine issue of material fact as to the elements of material falsity,

scienter, and loss causation. Defendants are therefore entitled to judgment as a matter of law on

Plaintiff’s claims pursuant to Federal Rule of Civil Procedure 56.

       In support of this Motion, Defendants rely on the reasons set forth in their accompanying

Memorandum, the facts in their Statement of Undisputed Material Facts, the Declaration of Meryn




  Case 3:16-cv-02267 Document 352 Filed 11/20/20 Page 1 of 4 PageID #: 11837
C. N. Grant and exhibits thereto, and the Declaration of Patrick Swindle and exhibits thereto.

Therefore, Defendants respectfully request that the Court grant this Motion, dismiss Plaintiff’s

claims in the case, and award such other and further relief as the Court deems appropriate.

DATED: November 20, 2020                     Respectfully submitted:

                                              /s/ Steven A. Riley
                                             Steven A. Riley (TN #6258)
                                             Milton S. McGee, III (TN #024150)
                                             RILEY WARNOCK & JACOBSON, PLC
                                             1906 West End Avenue
                                             Nashville, TN 37203
                                             T: (615) 320-3700
                                             F: (615) 320-3737
                                             sriley@rwjplc.com
                                             tmcgee@rwjplc.com

                                             David J. Schindler (admitted pro hac vice)
                                             Brian T. Glennon (admitted pro hac vice)
                                             Meryn C. N. Grant (admitted pro hac vice)
                                             LATHAM & WATKINS LLP
                                             355 South Grand Avenue, Suite 100
                                             Los Angeles, CA 90071
                                             T: (213) 485-1234
                                             F: (213) 891-8763
                                             david.schindler@lw.com
                                             brian.glennon@lw.com
                                             meryn.grant@lw.com

                                             Morgan E. Whitworth (admitted pro hac vice)
                                             LATHAM & WATKINS LLP
                                             505 Montgomery Street, Suite 2000
                                             San Francisco, CA 94111
                                             T: (415) 391-0600
                                             F: (415) 395-8095
                                             morgan.whitworth@lw.com

                                             Sarah A. Tomkowiak (admitted pro hac vice)
                                             LATHAM & WATKINS LLP
                                             555 Eleventh Street, NW, Suite 1000
                                             Washington, DC 20004-1304
                                             T: (202) 637-2335
                                             F: (415) 637-2201
                                             sarah.tomkowiak@lw.com

                                             Attorneys for Defendants Corrections Corporation
                                             of America, Damon T. Hininger, David M.
                                             Garfinkle, Todd J. Mullenger, and Harley G.
                                             Lappin




  Case 3:16-cv-02267 Document 352 Filed 11/20/20 Page 2 of 4 PageID #: 11838
                               CERTIFICATE OF SERVICE
       I hereby certify that service of the foregoing document was made upon the following
Filing Users through the Electronic Filing System:

 Christopher Hamp Lyons                          Jeremy A. Lieberman
 Christopher M. Wood                             J. Alexander Hood II
 ROBBINS GELLER RUDMAN                           Marc C. Gorrie
 & DOWD LLP                                      POMERANTZ LLP
 414 Union St. Suite 900                         600 Third Ave., 20th Floor
 Nashville, TN 37219                             New York, NY 10016
 clyons@rgrdlaw.com                              jalieberman@pomlaw.com
 cwood@rgrdlaw.com                               ahood@pomlaw.com
                                                 mgorrie@pomlaw.com

 Jason A. Forge                                  Patrick V. Dahlstrom
 ROBBINS GELLER RUDMAN                           POMERANTZ LLP
 & DOWD LLP                                      10 S. La Salle St., Suite 3505
 655 W Broadway, Suite 1900                      Chicago, IL 60603
 San Diego, CA 92101                             pdahlstrom@pomlaw.com
 jforge@rgrdlaw.com

 Dennis J. Herman                                Paul Kent Bramlett
 Willow E. Radcliffe                             Robert P. Bramlett
 Kenneth J. Black                                BRAMLETT LAW OFFICES
 ROBBINS GELLER RUDMAN                           40 Burton Hills Blvd., Suite 200
 & DOWD LLP                                      P.O. Box 150734
 Post Montgomery Center                          Nashville, TN 37215
 One Montgomery St, Suite 1800                   pknashlaw@aol.com
 San Francisco, CA 94104                         robert@bramlettlawoffices.com
 dennish@rgrdlaw.com
 willowr@rgrdlaw.com
 kennyb@rgrdlaw.com

 Jerry E. Martin                                 Michael Goldberg
 BARRETT JOHNSTON MARTIN &                       Brian Schall
 GARRISON, LLC                                   GOLDBERG LAW PC
 Bank of America Plaza                           1999 Ave. of the Stars, Suite 1100
 414 Union St., Suite 900                        Los Angeles, CA 90067
 Nashville, TN 37219                             michael@goldberglawpc.com
 jmartin@barrettjohnston.com                     brian@goldberglawpc.com

 James A. Holifield , Jr.                        Christopher T. Cain
 HOLIFIELD JANICH RACHAL &                       SCOTT & CAIN
 ASSOCIATES, PLLC                                550 W Main Ave., Suite 601
 11907 Kingston Pike, Suite 201                  Knoxville, TN 37902
 Knoxville, TN 37934                             cain@scottandcain.com
 aholifield@holifieldlaw.com



  Case 3:16-cv-02267 Document 352 Filed 11/20/20 Page 3 of 4 PageID #: 11839
this 20th day of November, 2020.

                                                     /s/ Steven A. Riley
                                                     Steven A. Riley




  Case 3:16-cv-02267 Document 352 Filed 11/20/20 Page 4 of 4 PageID #: 11840
